Rugg, C. J.
The plaintiff Ethel B. Shaughnessy was a passenger upon a steam train of the defendant. As the train approached the station of her destination, but while it was several hundred feet away, she rose from her seat within a car and went through the door to the platform, following in this respect the conduct of other passengers and especially that of a neighbor, who opened the door of the car and jammed it hard against the catch on the floor, trying three or four times before it caught. She stood on the platform of the car with her hand on the door jamb to steady herself, the train being still in motion. At the instant of its coming to a stop in the usual manner, with no violent jolt or jar, the door swung against her fingers and she received injuries, to recover damages for which these actions are brought.
It was said of one travelling on a steam railroad, in Hickey v. Boston & Lowell Railroad, 14 Allen, 429, 432, “a passenger is not justified in incurring risks unnecessarily, however rare the chances may be that he will suffer by it. . . . If, then, the position upon the platform was taken voluntarily, and without reasonable cause of necessity or propriety,” there is no exercise of due care. This statement of the law in substance has been approved and reaffirmed ih Fletcher v. Boston & Maine Railroad, 187 Mass. 463, 465, Files v. Boston & Albany Railroad, 149 Mass. 204, 206, Torrey v. Boston & Albany Railroad, 147 Mass. 412, 413, Renaud v. New York, New Haven, & Hartford Railroad, 210 Mass. 553, 555, and Bromley v. New York, New Haven, & Hartford Railroad, 193 Mass. 453. It thus is extremely doubtful whether the plaintiff was in the exercise of due care.
*336There was no evidence of negligence on the part of the defendant. The car door was opened by a passenger and not by an employee of the railroad and swung together causing the injury, all before the train came to a stop. There is no more reason to attach the plaintiff’s injury to fault of the defendant than to the conduct of the fellow passenger in insecurely or improperly adapting the door to the catch. Casey v. New York, New Haven, & Hartford Railroad, 207 Mass. 443. Faulkner v. Boston & Maine Railroad, 187 Mass. 254. Moreover, a railroad common carrier is not bound to keep its doors, when opened by others, from closing at a time when the train is in motion and it commonly has no reason to expect passengers to be standing upon the platform. Weinschenk v. New York, New Haven, & Hartford Railroad, 190 Mass. 250, 252. Renaud v. New York, New Haven, & Hartford Railroad, 210 Mass. 553, 559. The case plainly is distinguishable from Kellogg v. Boston & Maine Railroad, 210 Mass. 324. There is no ground for the application of the doctrine of res ipso loquitur.

Exceptions overruled in each case.